Citation Nr: 0935541	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to June 
1968, to include service in Vietnam.  He was awarded the 
Combat Infantry Badge.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the instant issues for additional 
development in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2008 remand, the Board ordered that the 
Veteran be afforded VA examinations of his claimed back, hip, 
and headache disabilities.  Examinations were conducted in 
April 2008.  The examiner stated that he reviewed the claims 
file.  However, in August 2009 the Veteran's representative 
correctly pointed out that the examiner did not discuss the 
numerous positive medical opinions contained in the record, 
citing Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), for 
the proposition that although the Board may not ignore 
medical opinion evidence, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  To the extent that the April 2008 VA 
examiner did not discuss the private medical evidence of 
record suggesting a relationship between the Veteran's 
claimed disabilities and service, the Board concludes that 
the examination reports are not sufficient to assist the 
Board in making a determination in this appeal.

The Board also notes that numerous lay statements were 
submitted to VA following the April 2008 VA examination, and 
that such statements assert that the Veteran had symptoms 
during service and shortly thereafter.  Moreover the Veteran, 
who has received a decoration reflecting his participation in 
combat, has reported that he fell while traversing foot 
bridges in Vietnam.  The Board observes that 38 U.S.C.A. § 
1154(b) provides that the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Section 1154(b) does not 
create a statutory presumption that a combat Veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat Veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
In this case, based on the aggregate evidence of record, the 
Board accepts the Veteran's statements concerning falling 
from footbridges in service, and such should be addressed by 
the VA examiner in discussing the Veteran's claimed 
disabilities.

In light of the above discussion, the Board has determined 
that additional development is required in this case.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the examiner who conducted the April 
2008 VA examination, and ask that he 
prepare addendums to his examination 
reports which address the private medical 
evidence of record.  In light of those 
records, as well as the Board's 
acceptance that the Veteran fell from 
footbridges in Vietnam, the examiner 
should again provide an opinion regarding 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently present 
disability of the cervical spine, 
thoracolumbar spine, or the hips is 
related to any disease or injury in 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability). 

With respect to the claimed headaches, 
the examiner should prepare an addendum 
to his April 2008 report stating whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the claimed headache disability is 
related to any disease or injury in 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability). 

The claim file and treatment records 
should be made available to the examiner.

If the examiner who conducted the April 
2008 examination is not available, the 
Veteran should be scheduled for a new 
examination with another VA examiner and 
new opinions, in accordance with the 
requirements outlined above, should be 
requested.  The claim file and treatment 
records should be made available to the 
examiner.

In any event, the physician should 
provide a full and comprehensive 
discussion of the underlying rationale 
for all conclusions reached.

2.  Thereafter, readjudicate all of the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

